DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-9, 11-19 and 40-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the limitation required in the instant claim 1: “maintaining a pH of the mixture between 4.5 and 10” in during the mixing” when the first predetermined feed rate and the second predetermined feed rate are controlled to maintain the pH of the mixture.  In paragraph [0008] of the instant specification, it is disclosed that “maintaining the pH in the range of 4.5-10 or more”; however, there is no clear disclosure that such pH is maintained by “controlling” the first and second predetermined feed rates.   In the paragraph [0031] (on page 10, first paragraph), it is disclosed that “[T]he feed rate of each of these reactants is selected to control the pH of the reaction such that the initial pH in the reaction vessel, once the addition of the reactants has begun, is preferably within a range of about 3.2 to about 4.0 for about 15 to 40 minutes, more preferably about 20 to 30 minutes, and subsequently reaches a final pH of about 4.5 to about 10”.   Once the addition of the reactants has begun, the “mixing” should also have started (note also the 112(b) rejection as stated below); therefore, paragraph [0031] fairly discloses that during the “mixing”, the pH is within the range of “about 3.2 to about 4.0” for about 15 to 40 minutes before reaching to the final pH of about 4.5 to about 10.  The pH range “about 3.2 to about 4.0” during the “mixing” as disclosed in the paragraph [0031] is outside of the claimed range “between 4.5 to 10”.  There is no clear disclosure that the pH is maintained at “4.5 and 10” when the reactants are first added to the reaction vessel until the aluminum hydroxide is precipitated, i.e. for the entire “mixing” step.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-9, 11-19 and 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant claim 1, it is unclear what is required by “mixing”.  As disclosed in the instant specification, paragraph [0008] discloses “mixing a sulfate containing aluminum compound with a base to produce an aluminum hydroxide precipitate dispersed in a liquid” and paragraph [0017] discloses “[T]he mixing includes introducing the chlorine-containing aluminum compound and the base into a reaction vessel”, such disclosures fairly suggest that “mixing” refers to the step of forming aluminum hydroxide precipitate (such step includes the adding of the two reactants as disclosed in paragraph [0017]).  Alternatively, paragraphs [0023], [0024], [0034], [0035] disclose that the process for producing PACS (sulfated polyaluminum chloride) begins with neutralizing, with “convention agitation and/or mixing”, a sulfate-containing aluminum compound with a base to produce an aluminum hydroxide precipitate, such disclosures fairly suggest that “mixing” is to “intermingle” of liquid materials by a mechanical, hydraulic or air sparge system”.  Depending on the meaning of “mixing”, the duration of the mixing may be different.  If “mixing” means the “step of producing aluminum hydroxide”, it is unclear when are the beginning and the end of the step, at the start of the adding step of the reactants and at the end of such adding step?  If “mixing” means “agitation/mixing”, as disclosed in Example 12 (on page 21 of the instant specification), the agitation/mixing is started to mix the hot water in the reactor even before the adding step of the reactants to the reactor and continued even after the adding step (note paragraph [0063]).  Before the adding step, the pH is not being controlled by the flow rates of the two reactants.  Again, in Example 12, the starting pH (after adding the two reactants) was in the 3.2-4.0 range and slowly rose to a 5.2 to 5.7 pH by the end of the alum feed, which was completed in approximately 90 minutes.  The soda ash continued to feed thereafter until all of soda ash was added to the reactor.  The agitator continued to mix the components in the reactor for an additional 30 minutes.  
In the instant claim 1, for the limitation “simultaneously”, it is unclear if both flow rates must start and stop at the same time, as stated above, Example 12, the soda ash was added to reactor even after the alum feed had stopped.
In the instant claim 1, for the limitation “removing an amount of the supernatant liquid from the mixture to form a slurry”, it is unclear if the “slurry” could be formed without the “mixing” in the following limitation.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5, 7-9, 11-19 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (4,826,606), in view of the admitted prior art on pages 1-2 and optionally, further in view of Dufour (5,879,651) and/or Dulko (5,985,234).
	Becker ‘606 discloses that one known method in the art for making basic aluminum compounds from alum (i.e. a sulfate-containing aluminum compound) involves precipitation of aluminum hydroxide from a dilute alum solution by addition of a base (this step is considered the same as the first step mixing of the instant claim 1).  The aluminum hydroxide precipitate is then separated from the remaining solution and is dissolved in a solution of either aluminum sulfate to form BAS or aluminum chloride to form BACS.  In this method, the precipitation step can be lengthy and the aluminum hydroxide recovered contains a substantial amount of water (note column 1, lines 21-32).
	For the steps of allowing the aluminum hydroxide precipitate in the mixture to settle and creating a supernatant liquid then removing an amount of the supernatant liquid then mixing the slurry, Becker ‘606 discloses that after reacting alum with sodium carbonate to form aluminum hydroxide solid, the solid was allowed to settle without agitation and approximately one half of the liquid was decanted, water is added and the slurry was agitated (note column 4, lines 21-26).  The “comprising” step of the instant claim 1 does not exclude the extra steps disclosed in Becker ‘606, such as adding water or filtering.
For the pH as required in the instant claim 1 and 41, Becker ‘606 discloses that the dilute solution of alum is neutralized with a base to a pH below about 6.0 to form a suspension of aluminum hydroxide (note column 1, lines 44-47).  The pH range as disclosed in Becker ‘606 overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
For the limitation “adding a second solution, simultaneously with the first solution”, it would have been obvious to one skilled in the art to add the alum and the base in any order, such as adding the reactants simultaneously instead of adding one reactant first then the other reactant, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).
	For the limitation “maintaining a pH of the mixture between 4.5 and 10 during the mixing to produce an aluminum hydroxide precipitate dispersed in a liquid, wherein the first predetermined feed rate and the second predetermined feed rate are controlled to maintain the pH of the mixture”, it would have been obvious to one skilled in the art to select appropriate flow rates for the reactants, when they are added simultaneously, in order to obtain the desired pH as disclosed in Becker ‘606.

 	The difference is Becker ‘606 does not specifically discloses the making of PACS
	The admitted prior art can be applied to teach that it is known in the art to adding a sulfate to a PAC (polyaluminum chloride) to form PACS (polyaluminum chlorosulfate) (note instant specification, last sentence of paragraph [0004]).  Since the PACS as disclosed in the admitted prior art are analogous to the BACS as disclosed in Becker ‘606, it would have been obvious to one skilled in the art to add the PAC as suggested by the admitted prior art as the aluminum species to the aluminum hydroxide filter cake of Becker ‘606 to form PACS because PACS would enhance the ability to combine with the impurities and particles, thereby improving the removal of impurities and particles from the water (note last sentence of paragraph [0004] in the instant specification).
	Dulko ‘234 can be optionally applied to teach that polyaluminum chlorosulfates (PACS) and basic aluminum chlorosulfates (BACS) have compounds having the same formula of Al2(OH)nCl(6-n-k)(SO4)k with different values of “n” and “k” (note column 4, lines 38-47 and 55-62).
	Thus, for the combined teaching of Becker ‘606 and the admitted prior art, it would have been obvious to one of ordinary skill in the art to adjust the ratio of aluminum hydroxide and aluminum chloride, i.e. the OH/Al ratio in order to obtain PACS with a desired basicity because the admitted prior art fairly suggests that PACS is a desirable flocculating agents because it would enhance the ability to combine with the impurities and particles.

	For the instant claims 1, 7-8, 36, it would have been obvious to one skilled in the art to choose an appropriate amount of aluminum chloride in order to obtain the PACS product with basicity that is suitable to be used as flocculation agent for water treatment.  
	Optionally, Dufour ‘651 can be applied to teach that polyaluminum chlorosulfate having a basicity of about 67% is desirable in the art (note Examples 1-2).  It would have been obvious to one skilled in the art to select a sufficient amount of aluminum chloride so that it can be used to produce PACS with the desired basicity.  It would have been obvious to one skilled in the art to use other compounds, such as polyaluminum chloride with appropriate basicity, instead of aluminum chloride, as long as such compound could provide the chloride source to form PACS.
	
For the instant claims 2, 12-13, it would have been obvious to one of ordinary skill in the art to select an appropriate temperature for the step of adding the aluminum species to the aluminum hydroxide filter cake to form basic aluminum compounds.  Most reactions would occur faster at higher temperature.
	Optionally, Dufour ‘651 can be applied to teach that in a process for preparing basic polyaluminum chlorosulfate by placing a basic compound of an alkali metal and at least one basic compound of an alkaline metal, in aqueous suspension or in powder form, in the presence of sulfate ions, in contact with a basic solution of aluminum chloride; cooking the resulting reaction medium at a temperature between 60-95oC (note claim 1 and abstract).  Dufour ‘651 fairly teaches that as the temperature increases, the reaction time decreases (note claims 2-11).

	For the instant claim 4, alum and sodium carbonate are used in Becker ‘606.
	For the instant claim 5, Becker ‘606 teaches that 28% sodium carbonate solution is used as the base for precipitating the aluminum hydroxide (note Example 2).
	For the instant claim 9, it would have been obvious to one skilled in the art to allow sufficient amount of time for the aluminum hydroxide precipitate to settle in order to separate it from the remaining solution.  In Example 2, Becker ‘606 discloses that the suspension was allowed to settle for about six hours (note paragraph bridging columns 5-6).
For the instant claims 11, 40, Becker ‘606 discloses that the pH for the reaction between the alum and the base can be 5.2 (note Example 2).
For the instant claim 14-15, Becker does not specifically disclose the flow rate for the alum and the sodium carbonate; however, it would have been obvious to one skilled in the art to add the alum and sodium carbonate in such a rate that the pH can be easily maintained at 5.2.  
For the instant claims 17-18, it would have been obvious to one skilled in the art to select an appropriate source of aluminum-containing material, such as aluminum sulfate (in the form of alum), in order to form aluminum hydroxide when such material is contacted with a base.
For the instant claim 19, Becker discloses that aluminum chloride is used (note column 1, lines 25-28).  For the amount of alumina in the aluminum chloride is not seen as a patentable difference because there is no evidence on record to show that such amount of alumina would provide any advantages.
For the instant claims 41-43, Becker ‘606 discloses that the pH for the reaction between alum and sodium carbonate, is 6 (note Example 1).  This value is considered to be within the claimed range of “about 6.5 to about 7.5”.

Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive.
The previous 112 rejections are modified as stated above in view of Applicants’ amendments to the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        December 17, 2022